Exhibit 10.5
 
NISSAN AUTO LEASE TRUST 2011-B,
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Administrative Agent,
NISSAN AUTO LEASING LLC II,
as Depositor,
and
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 

TRUST ADMINISTRATION AGREEMENT
Dated as of September 28, 2011
 
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
Section 1.01
  Capitalized Terms; Interpretive Provisions     1  
Section 1.02
  Duties of the Administrative Agent     2  
Section 1.03
  Records     7  
Section 1.04
  Compensation     7  
Section 1.05
  Additional Information to be Furnished to the Issuing Entity     7  
Section 1.06
  Independence of the Administrative Agent     7  
Section 1.07
  No Joint Venture     7  
Section 1.08
  Other Activities of Administrative Agent     7  
Section 1.09
  Term of Agreement; Resignation and Removal of Administrative Agent     8  
Section 1.10
  Action Upon Termination, Resignation or Removal     9  
Section 1.11
  Notices     9  
Section 1.12
  Amendments     10  
Section 1.13
  Successors and Assigns     10  
Section 1.14
  Governing Law     10  
Section 1.15
  Headings     11  
Section 1.16
  Counterparts     11  
Section 1.17
  Severability     11  
Section 1.18
  Limitation of Liability of Owner Trustee and Indenture Trustee     11  
Section 1.19
  Third-Party Beneficiary     11  
Section 1.20
  No Petition     11  

-i-



--------------------------------------------------------------------------------



 



TRUST ADMINISTRATION AGREEMENT
     This Trust Administration Agreement, dated as of September 28, 2011 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), is among Nissan Auto Lease Trust 2011-B, a Delaware statutory
trust (the “Issuing Entity”), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as administrative agent (in such capacity, the
“Administrative Agent”), Nissan Auto Leasing LLC II, a Delaware limited
liability company (“NALL II”), as depositor (the “Depositor”), and U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (the “Indenture Trustee”).
RECITALS
     WHEREAS, the Issuing Entity was formed pursuant to a trust agreement, dated
as of August 31, 2011, as amended and restated by the amended and restated trust
agreement, dated as of September 28, 2011 (the “Trust Agreement”), between the
Depositor and Wilmington Trust, National Association, as trustee (the “Owner
Trustee”); and
     WHEREAS, the parties desire to enter into this agreement to provide for,
among other things, the Administrative Agent’s provision of certain services to
the Issuing Entity and the Owner Trustee.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
          Section 1.01 Capitalized Terms; Interpretive Provisions.
     (a) Capitalized terms used herein that are not otherwise defined shall have
the respective meanings ascribed thereto in the Agreement of Definitions, dated
as of September 28, 2011, by and among the Issuing Entity, NILT Trust, a
Delaware statutory trust, as grantor and initial beneficiary (in such capacity,
the “Grantor” and the “UTI Beneficiary,” respectively), Nissan-Infiniti LT, a
Delaware statutory trust (the “Titling Trust”), NMAC, in its individual
capacity, as Administrative Agent and as servicer (in such capacity, the
“Servicer”), NALL II, NILT, Inc., a Delaware corporation, as trustee to the
Titling Trust (the “Titling Trustee”), the Owner Trustee, Wilmington Trust
Company, a Delaware corporation, as Delaware trustee (the “Delaware Trustee”),
U.S. Bank, as trust agent (in such capacity, the “Trust Agent”) and the
Indenture Trustee.
     (b) For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, (i) terms used herein
include, as appropriate, all genders and the plural as well as the singular,
(ii) references to words such as “herein,” “hereof” and the like shall refer to
this Agreement as a whole and not to any particular part, Article or Section
within this Agreement, (iii) references to an Article or Section such as
“Article One” or “Section 1.01” shall refer to the applicable Article or Section
of this Agreement, (iv) the term “include” and all variations thereof shall mean
“include without limitation,” (v) the term “or” shall include “and/or,” (vi) the
term “proceeds” shall have the meaning ascribed to such term in the UCC,
(vii) references to Persons include their permitted successors and assigns,
(viii) references to agreements and other contractual instruments include all
subsequent amendments, amendments
(NALT 2011-B Trust Administration Agreement)

1



--------------------------------------------------------------------------------



 



and restatements and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement,
except that references to the SUBI Trust Agreement include only such items as
related to the 2011-B SUBI and the Titling Trust, (ix) references to laws
include their amendments and supplements, the rules and regulations thereunder
and any successors thereto, (x) references to this Agreement include all
Exhibits hereto, (xi) the phrase “Titling Trustee on behalf of the Trust,” or
words of similar import, shall, to the extent required to effectuate the
appointment of any Co-Trustee pursuant to the Titling Trust Agreement, be deemed
to refer to the Trustee (or such Co-Trustee) on behalf of the Titling Trust, and
(xii) in the computation of a period of time from a specified date to a later
specified date, the word “from” shall mean “from and including” and the words
“to” and “until” shall mean “to but excluding.”
          Section 1.02 Duties of the Administrative Agent.
     (a) The Administrative Agent agrees to perform all its duties as
Administrative Agent and the duties of the Issuing Entity and the Owner Trustee
under the Related Documents. In addition, the Administrative Agent shall consult
with the Owner Trustee regarding the duties of the Issuing Entity or the Owner
Trustee under the Related Documents. The Administrative Agent shall monitor the
performance of the Issuing Entity and shall advise the Owner Trustee when action
is necessary to comply with the respective duties of the Issuing Entity and the
Owner Trustee under the Related Documents. The Administrative Agent shall
prepare for execution by the Issuing Entity, or shall cause the preparation by
other appropriate persons of, all such documents, reports, notices, filings,
instruments, certificates and opinions that it shall be the duty of the Issuing
Entity or the Owner Trustee to prepare, file or deliver pursuant to the Related
Documents. In addition, the Administrative Agent or the Depositor shall execute
and deliver any filings, certificates, affidavits or other instruments required
under the Sarbanes-Oxley Act of 2002, to the extent permitted by applicable law.
In furtherance of the foregoing, the Administrative Agent shall take (or, in the
case of the immediately preceding sentence, cause to be taken) all appropriate
action that the Issuing Entity or the Owner Trustee is required to take pursuant
to the Indenture, including, without limitation, such of the foregoing as are
required with respect to the following matters under the Indenture (references
are to Sections of the Indenture):
          (i) the preparation of or obtaining of the documents and instruments
required for execution and authentication of the Notes and delivery of the same
to the Indenture Trustee (Section 2.02);
          (ii) the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register (Section 2.04);
          (iii) preparation of, obtaining of or filing of all instruments,
opinions and certificates or other documents required for the release of
Collateral (Section 2.08);
          (iv) the maintenance of an office in the Borough of Manhattan, The
City of New York, for registration of transfer or exchange of Notes
(Section 3.02);
(NALT 2011-B Trust Administration Agreement)

2



--------------------------------------------------------------------------------



 



          (v) the duty to cause newly appointed Paying Agents, if any, to
deliver to the Indenture Trustee the instrument specified in the Indenture
regarding funds held in trust (Section 3.03);
          (vi) the direction to the Indenture Trustee to deposit monies with
Paying Agents, if any, other than the Indenture Trustee (Section 3.03);
          (vii) the obtaining and preservation of the Issuing Entity’s
qualifications to do business (Section 3.04);
          (viii) the preparation of all supplements and amendments to the
Indenture and all financing statements, continuation statements, instruments of
further assurance and other instruments and the taking of such other action as
are necessary or advisable to protect the Owner Trust Estate (Section 3.05);
          (ix) the delivery of the Opinion of Counsel on the Closing Date and
the annual delivery of Opinions of Counsel, as to the Owner Trust Estate, and
the annual delivery of the Officer’s Certificate and certain other statements as
to compliance with the Indenture (Sections 3.06 and 3.09);
          (x) the identification to the Indenture Trustee in an Officer’s
Certificate of any Person with whom the Issuing Entity has contracted to perform
its duties under the Indenture (Section 3.07(b));
          (xi) the notification of the Indenture Trustee and each Rating Agency
of a Servicer Default under the Servicing Agreement and, if such Servicer
Default arises from the failure of the Servicer to perform any of its duties or
obligations under the Servicing Agreement with respect to the 2011-B SUBI
Assets, the taking of all reasonable steps available to remedy such failure
(Section 3.07(d));
          (xii) the delivery of written notice to the Indenture Trustee and each
Rating Agency of each Indenture Default (Section 3.11);
          (xiii) the delivery of prior written notice to each Rating Agency of
the Issuing Entity ‘s consolidation or merger with or into any other Person
(Section 3.15(a));
          (xiv) the delivery of prior written notice to each Rating Agency of
the Issuing Entity ‘s conveyance or transfer of any of its properties or assets
to any Person (Section 3.15(b));
          (xv) the preparation and obtaining of documents and instruments
required for the release of the Issuing Entity from its obligations under the
Indenture (Section 4.01);
          (xvi) the monitoring of the Issuing Entity’s obligations as to the
satisfaction and discharge of the Indenture and the preparation of an Officer’s
Certificate and the obtaining of the Opinion of Counsel and the Independent
Certificate relating thereto (Section 4.01);
(NALT 2011-B Trust Administration Agreement)

3



--------------------------------------------------------------------------------



 



          (xvii) the preparation and delivery of notice to the Rating Agencies
of the removal of the Indenture Trustee and the appointment of a successor
Indenture Trustee (Section 6.08);
          (xviii) the preparation of any written instruments required to confirm
more fully the authority of any co-trustee or separate trustee and any written
instruments necessary in connection with the resignation or removal of the
Indenture Trustee or any co-trustee or separate trustee (Sections 6.08 and
6.10);
          (xix) the furnishing of the Indenture Trustee with the names and
addresses of Noteholders during any period when the Indenture Trustee is not the
Note Registrar (Section 7.01);
          (xx) the furnishing of certain reports with the Indenture Trustee
(Section 7.03);
          (xxi) the taking of all other actions necessary with respect to the
investment of funds in the Note Distribution Account (Sections 8.02 and 8.05);
          (xxii) [Reserved];
          (xxiii) the preparation of Issuing Entity Requests and the obtaining
of Opinions of Counsel with respect to the execution of supplemental indentures,
and the mailing of notices to the Noteholders with respect thereto
(Sections 9.01 and 9.02);
          (xxiv) the execution of new Notes conforming to any supplemental
indenture (Section 9.05);
          (xxv) the duty to notify each Rating Agency of redemption of the Notes
(Section 10.02);
          (xxvi) the preparation and delivery of all Officer’s Certificates,
Opinions of Counsel and Independent Certificates with respect to any requests by
the Issuing Entity to the Indenture Trustee to take any action under the
Indenture (Section 11.01(a), (b));
          (xxvii) the preparation and delivery of Officer’s Certificates and the
obtaining of Independent Certificates, if necessary, for the release of property
from the Lien of the Indenture (Section 11.01(b));
          (xxviii) [Reserved]; and
          (xxix) the preparation of Definitive Notes in accordance with the
instructions of the Clearing Agency (Section 2.11).
     (b) The Administrative Agent shall (a) pay the Indenture Trustee from time
to time the reasonable compensation provided for in the Indenture with respect
to services rendered by the Indenture Trustee, (b) pay the Owner Trustee, the
Certificate Registrar and the Paying Agent from time to time reasonable
compensation provided for in the Trust Agreement for all services rendered by
the Owner Trustee, the Certificate Registrar and the Paying Agent (which
(NALT 2011-B Trust Administration Agreement)

4



--------------------------------------------------------------------------------



 



compensation shall not be limited by any provision of law in regard to the
compensation for a trustee of an express trust); (c) provide the indemnification
specified in Section 8.01 of the Trust Agreement, and Section 6.07 of the
Indenture, and (d) cause the Servicer to provide the indemnification specified
in Section 8.02(e) of the Servicing Agreement.
     (c) In addition to the duties set forth above in Sections 1.02(a) and (b),
the Administrative Agent shall perform such calculations and shall prepare or
shall cause the preparation by other appropriate Persons of, and shall execute
on behalf of the Issuing Entity or the Owner Trustee, all such documents,
notices, reports, filings, instruments, certificates and opinions that the
Issuing Entity or the Owner Trustee is required to prepare, file or deliver
pursuant to the Related Documents, and at the request of the Owner Trustee shall
take all appropriate action that the Issuing Entity or the Owner Trustee is
required to take pursuant to the Related Documents. Subject to Section 1.06 of
this Agreement, and in accordance with the directions of the Owner Trustee, the
Administrative Agent shall administer, perform or supervise the performance of
such other activities in connection with the Collateral (including the Related
Documents) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrative Agent.
     (d) Notwithstanding anything in this Agreement or the Related Documents to
the contrary, the Administrative Agent shall be responsible for promptly
notifying the Owner Trustee if any withholding tax is imposed on the Issuing
Entity’s payments (or allocations of income) to a Trust Certificateholder as
contemplated in Section 5.02(d) of the Trust Agreement. Any such notice shall
specify the amount of any withholding tax required to be withheld by the Owner
Trustee pursuant to such provision.
     (e) Notwithstanding anything in this Agreement or the Related Documents to
the contrary, the Administrative Agent shall be responsible for performance of
the duties of the Owner Trustee set forth in Sections 5.03 and 9.01(c) of the
Trust Agreement with respect to notifying the Trust Certificateholders of the
Payment Date on which their Trust Certificates will be repaid and
Section 5.04(a) of the Trust Agreement with respect to accounting and reports to
Trust Certificateholders; provided, however, that the Owner Trustee shall retain
responsibility for the distribution of the documentation necessary to enable
each Trust Certificateholder to prepare its federal and state income tax
returns.
     (f) The Administrative Agent shall satisfy its obligations with respect to
clauses (d) and (e) above by retaining, at the expense of the Administrative
Agent, Accountants acceptable to the Owner Trustee, which shall perform the
obligations of the Administrative Agent thereunder.
     (g) The Administrative Agent shall perform any duties expressly required to
be performed by the Administrative Agent under the Trust Agreement. The
Administrative Agent shall perform all duties and obligations applicable to or
required of the Issuing Entity set forth in Schedule A to the 2011-B Servicing
Supplement in accordance with the terms and conditions thereof.
     (h) The Administrative Agent shall advise the Owner Trustee in all regards
with respect to its duties pursuant to any Currency Swap Agreement into which
the Issuing Entity
(NALT 2011-B Trust Administration Agreement)

5



--------------------------------------------------------------------------------



 



enters pursuant to Section 5.02(f) of the Trust Agreement, including the
recommendation of and retention, at its expense, of any such agents or advisors
that are deemed by the Owner Trustee to be reasonably necessary to undertake its
duties pursuant to any such Currency Swap Agreement. Pursuant to Section 5.02(f)
of the Trust Agreement, if the Trust Certificateholders notify the
Administrative Agent with respect to the Issuing Entity’s election to enter into
such a Currency Swap Agreement, the Administrative Agent will prepare all
necessary and appropriate documentation and take all of the necessary and
appropriate actions to cause the Issuing Entity to enter into such a Currency
Swap Agreement on behalf of the Issuing Entity.
     (i) In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Administrative Agent may enter into transactions or
otherwise deal with any of its Affiliates; provided, however, that the terms of
any such transactions or dealings shall be in accordance with any directions
received from the Issuing Entity and shall be, in the Administrative Agent’s
opinion, no less favorable to the Issuing Entity than would be available from
unaffiliated parties.
     (j) With respect to matters that in the reasonable judgment of the
Administrative Agent are non-ministerial, the Administrative Agent shall not
take any action unless within a reasonable time before the taking of such action
the Administrative Agent shall have notified the Owner Trustee of the proposed
action and the Owner Trustee shall not have withheld consent or provided an
alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include:
          (i) amendment of or any supplement to the Indenture;
          (ii) the initiation of any claim or lawsuit by the Issuing Entity and
the compromise of any action, claim or lawsuit brought by or against the Issuing
Entity (other than in connection with the collection of the Leases);
          (iii) the amendment, change or modification of the Related Documents;
          (iv) the appointment of successor Note Registrars, successor Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrative Agents or successor Servicers, or the
consent to the assignment by the Note Registrar, any Paying Agent or Indenture
Trustee of its obligations under the Indenture; and
          (v) the removal of the Indenture Trustee.
     Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent shall not be obligated to, and shall not, (i) make any
payments to the Noteholders under the Related Documents, (ii) sell the Owner
Trust Estate pursuant to Section 5.02 of the Indenture, (iii) take any other
action that the Issuing Entity directs the Administrative Agent not to take on
its behalf or (iv) take any other action which may be construed as having the
effect of varying the investment of the Trust Certificateholders.
     (k) The Administrative Agent will deliver to each Rating Agency notice
(which shall be deemed to be delivered if a copy of such notice has been posted
on any web site maintained by NMAC pursuant to a commitment to any Rating Agency
relating to the Notes in accordance
(NALT 2011-B Trust Administration Agreement)

6



--------------------------------------------------------------------------------



 



with 17 C.F.R. 240.17g-5(a)(3)) of (i) any Servicer Default pursuant to Section
3.07(d) of the Indenture; (ii) any breach of perfection representations pursuant
to Section 3.18(c) of the Indenture; (iii) any declaration that the principal of
the Notes has been accelerated pursuant to Section 5.02 of the Indenture;
(iv) any Indenture Default of which it has been provided notice pursuant to
Section 6.05 of the Indenture; (v) any merger or consolidation of the Indenture
Trustee pursuant to Section 6.09 of the Indenture; (vi) unaudited report it has
been provided pursuant to Section 8.04(f) of the Indenture; (vii) any final
payment of Trust Certificates pursuant to Section 9.01(c) of the Trust
Agreement; (viii) any resignation of the Owner Trustee of which it has been
provided notice pursuant to Section 10.02 of the Trust Agreement; (ix) any
resignation or removal of the Owner Trustee pursuant to Section 10.02 of the
Trust Agreement; (x) any merger or consolidation of the Owner Trustee pursuant
to Section 10.04 of the Trust Agreement; (xi) any Servicer Default of which it
has been provided notice pursuant to Section 8.12(c) of the 2011-B Servicing
Supplement; and (xii) any amendment to the Agreement of Definitions pursuant to
Section 1.04(g) of the Agreement of Definitions.
          Section 1.03 Records. The Administrative Agent shall maintain
appropriate books of account and records relating to services performed
hereunder, which books of account and records shall be accessible for inspection
by the Issuing Entity and the Depositor at any time during normal business hours
upon reasonable prior written notice.
          Section 1.04 Compensation. As compensation for the performance of the
Administrative Agent’s obligations under this Agreement and as reimbursement for
its expenses related thereto, the Administrative Agent shall be entitled to an
annual payment of compensation in an amount to be agreed to between the
Administrative Agent and the Servicer which shall be solely an obligation of the
Servicer.
          Section 1.05 Additional Information to be Furnished to the Issuing
Entity. The Administrative Agent shall furnish to the Issuing Entity from time
to time such additional information regarding the Collateral as the Issuing
Entity shall reasonably request.
          Section 1.06 Independence of the Administrative Agent. For all
purposes of this Agreement, the Administrative Agent shall be an independent
contractor and shall not be subject to the supervision of the Issuing Entity or
the Owner Trustee with respect to the manner in which it accomplishes the
performance of its obligations hereunder. Unless expressly authorized by the
Issuing Entity, the Administrative Agent shall have no authority to act for or
represent the Issuing Entity or the Owner Trustee in any way and shall not
otherwise be deemed an agent of the Issuing Entity or the Owner Trustee.
          Section 1.07 No Joint Venture. Nothing contained in this Agreement
(i) shall constitute the Administrative Agent and either of the Issuing Entity
or the Owner Trustee as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) shall be
construed to impose any liability as such on any of them or (iii) shall be
deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.
          Section 1.08 Other Activities of Administrative Agent. Nothing herein
shall prevent the Administrative Agent or its Affiliates from engaging in other
businesses or, in its
(NALT 2011-B Trust Administration Agreement)

7



--------------------------------------------------------------------------------



 



sole discretion, from acting in a similar capacity as an Administrative Agent
for any other Person or entity, even though such person or entity may engage in
business activities similar to those of the Issuing Entity, the Owner Trustee or
the Indenture Trustee.
          Section 1.09 Term of Agreement; Resignation and Removal of
Administrative Agent. This Agreement shall continue in force until the
dissolution of the Issuing Entity, upon which event this Agreement shall
automatically terminate.
     (a) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, the
Administrative Agent may resign its duties hereunder by providing the Issuing
Entity with at least 60 days’ prior written notice.
     (b) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, the Issuing
Entity may remove the Administrative Agent without cause by providing the
Administrative Agent with at least 60 days’ prior written notice.
     (c) Subject to Sections 1.09(d) and 1.09(e) of this Agreement, at the sole
option of the Issuing Entity, the Administrative Agent may be removed
immediately upon written notice of termination from the Issuing Entity to the
Administrative Agent if any of the following events shall occur:
          (i) the Administrative Agent shall default in the performance of any
of its duties under this Agreement and, after notice of such default, shall not
cure such default within ten days (or, if such default cannot be cured in such
time, shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuing Entity);
          (ii) the existence of any proceeding or action, or the entry of a
decree or order for relief by a court or regulatory authority having
jurisdiction over the Administrative Agent in an involuntary case under the
federal bankruptcy laws, as now or hereafter in effect, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Administrative Agent or of any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the
Administrative Agent and the continuance of any such action, proceeding, decree
or order unstayed and, in the case of any such order or decree, in effect for a
period of 90 consecutive days; or
          (iii) the commencement by the Administrative Agent of a voluntary case
under the federal bankruptcy laws, as now or hereafter in effect, or the consent
by the Administrative Agent to the appointment of or taking of possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Administrative Agent or of any substantial part of its
property or the making by the Administrative Agent of an assignment for the
benefit of creditors or the failure by the Administrative Agent generally to pay
its debts as such debts become due or the taking of corporate action by the
Administrative Agent in furtherance of any of the foregoing.
     The Administrative Agent agrees that if any of the events specified in
clauses (ii) or (iii) above shall occur, it shall give written notice thereof to
the Issuing Entity and the Indenture Trustee within seven days after the
occurrence of such event.
(NALT 2011-B Trust Administration Agreement)

8



--------------------------------------------------------------------------------



 



     (d) No resignation or removal of the Administrative Agent pursuant to this
Section shall be effective until (i) a successor Administrative Agent shall have
been appointed by the Issuing Entity and (ii) such successor Administrative
Agent shall have agreed in writing to be bound by the terms of this Agreement in
the same manner as the Administrative Agent is bound hereunder.
     (e) The appointment of any successor Administrative Agent shall be
effective only after satisfaction of the Rating Agency Condition with respect to
the proposed appointment.
     (f) Subject to Sections 1.09(d) and 1.09(e), the Administrative Agent
acknowledges that upon the appointment of a successor Servicer pursuant to the
Servicing Agreement, the Administrative Agent shall immediately resign and such
successor Servicer shall automatically become the Administrative Agent under
this Agreement.
          Section 1.10 Action Upon Termination, Resignation or Removal. Promptly
upon the effective date of termination of this Agreement pursuant to the first
sentence of Section 1.09 or the resignation or removal of the Administrative
Agent pursuant to Section 1.09(a), (b) or (c), respectively, the Administrative
Agent shall be entitled to be paid all fees and reimbursable expenses accruing
to it to the date of such termination, resignation or removal. The
Administrative Agent shall forthwith upon such termination pursuant to the first
sentence of Section 1.09 deliver to the Issuing Entity all property and
documents representing or relating to the Collateral then in the custody of the
Administrative Agent. In the event of the resignation or removal of the
Administrative Agent pursuant to Section 1.09(a), (b) or (c), respectively, the
Administrative Agent shall cooperate with the Issuing Entity and take all
reasonable steps requested to assist the Issuing Entity in making an orderly
transfer of the duties of the Administrative Agent.
          Section 1.11 Notices. All demands, notices and communications
hereunder shall be in writing and shall be delivered, sent electronically by
telecopier or email (if an email address is provided), or mailed by registered
or certified first-class United States mail, postage prepaid, hand delivery,
prepaid courier service, and addressed in each case as follows: (i) if to the
Issuing Entity or the Administrative Agent, at One Nissan Way, Franklin,
Tennessee 37067 (telecopier no. (615) 725-8530) (email:
mike.robinson@nissan-usa.com), Attention: Treasurer; (ii) if to the Owner
Trustee, at Wilmington Trust, National Association, Rodney Square North, 1100 N.
Market Street, Wilmington, Delaware 19890 (telecopier no. (302) 651-8882),
Attention: Corporate Trust Administration; (iii) if to the Indenture Trustee, at
U.S. Bank National Association, 190 South LaSalle Street, 7th Floor, Chicago, IL
60603 (telecopier no. (312) 332-7996) (email: patricia.child@usbank.com),
Attention: Nissan Auto Lease Trust 2011-B; (iv) if to Moody’s, to Moody’s
Investors Service, 7 World Trade Center, 250 Greenwich Street, New York, New
York 10007 (telecopier no. (212) 553-7820), Attention: ABS Monitoring Group;
(v) if to Fitch, to Fitch Ratings, Ltd., One State Street Plaza, New York, New
York 10004 (email: abs.surveillance@fitchratings.com) Attention: ABS
Surveillance; or (vi) if to the Depositor, at One Nissan Way, Franklin 37067
(telecopier no. (615) 725-8530) (email: mike.robinson@nissan-usa.com),
Attention: Treasurer; or at such other address as shall be designated by any of
the foregoing in a written notice to the other parties hereto. Delivery shall
occur only when delivered by hand or, in the case of mail, email or facsimile
notice, upon actual receipt or reported tender of such communication by an
officer of the intended recipient entitled
(NALT 2011-B Trust Administration Agreement)

9



--------------------------------------------------------------------------------



 



to receive such notices located at the address of such recipient for notices
hereunder; provided, however, any demand, notice or communication to be
delivered pursuant to this Trust Administration Agreement to any Rating Agency
shall be deemed to be delivered if a copy of such demand, notice or
communication has been posted on any web site maintained by NMAC pursuant to a
commitment to any Rating Agency relating to the Notes in accordance with 17
C.F.R. 240 17g-5(a)(3).
          Section 1.12 Amendments. This Agreement may be amended from time to
time by a written amendment duly executed and delivered by the parties hereto,
with the written consent of the Owner Trustee but without the consent of the
Securityholders, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Securityholders; provided, that such amendment will
not, as evidenced by an Officer’s Certificate of the Administrative Agent or the
Depositor delivered to the Indenture Trustee, materially and adversely affect
the interest of any Noteholder, Trust Certificateholder. This Agreement may also
be amended by the parties hereto with the written consent of the Owner Trustee
and the holders of Notes evidencing at least a majority of the Outstanding
Amount and the holders of Trust Certificates evidencing at least a majority of
the Certificate Balance for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of Securityholders; provided however, that no
such amendment may (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on the 2011-B Leases
or distributions that are required to be made for the benefit of the
Securityholders or (ii) reduce the aforesaid percentage of the holders of Notes
and Trust Certificates which are required to consent to any such amendment,
without the consent of the holders of all outstanding Notes and Trust
Certificates. Notwithstanding the foregoing, the Administrative Agent may not
amend this Agreement without the permission of the Depositor, which permission
shall not be unreasonably withheld.
          Section 1.13 Successors and Assigns. This Agreement may not be
assigned by the Administrative Agent unless such assignment is previously
consented to in writing by the Issuing Entity and the Owner Trustee and subject
to the satisfaction of the Rating Agency Condition in respect thereof. An
assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Administrative Agent
is bound hereunder. Notwithstanding the foregoing, this Agreement may be
assigned by the Administrative Agent without the consent of the Issuing Entity
or the Owner Trustee to a corporation or other organization that is a successor
(by merger, consolidation or purchase of assets) to the Administrative Agent;
provided, that such successor organization executes and delivers to the Issuing
Entity, the Owner Trustee and the Indenture Trustee an agreement, in form and
substance reasonably satisfactory to the Owner Trustee and the Indenture
Trustee, in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrative Agent is bound hereunder. Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto.
          Section 1.14 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law of the State of New York).
(NALT 2011-B Trust Administration Agreement)

10



--------------------------------------------------------------------------------



 



          Section 1.15 Headings. The headings of the various Sections herein are
for convenience of reference only and shall not define or limit any of the terms
or provisions hereof.
          Section 1.16 Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
          Section 1.17 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          Section 1.18 Limitation of Liability of Owner Trustee and Indenture
Trustee.
     (a) Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by Wilmington Trust, National Association in
its capacity as Owner Trustee of the Issuing Entity and in no event shall
Wilmington Trust, National Association in its individual capacity or any
beneficial owner of the Issuing Entity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuing Entity hereunder, as to all of which recourse shall be had solely to the
assets of the Issuing Entity. For all purposes of this Agreement, in the
performance of any duties or obligations of the Issuing Entity hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles Six, Seven and Eight of the Trust Agreement.
     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by U.S. Bank as Indenture Trustee and in no event
shall U.S. Bank have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuing Entity hereunder or in
any of the certificates, notices or agreements delivered pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Issuing Entity.
          Section 1.19 Third-Party Beneficiary. The Owner Trustee is a
third-party beneficiary to this Agreement and is entitled to the rights and
benefits hereunder and may enforce the provisions hereof as if it were a party
hereto.
          Section 1.20 No Petition. Each of the parties hereto covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity , any other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.
[Signature Page to Follow]
     (NALT 2011-B Trust Administration Agreement)

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

            NISSAN AUTO LEASE TRUST 2011-B,
as Issuing Entity
      By:   WILMINGTON TRUST, NATIONAL ASSOCIATION,         not in its
individual capacity,        but solely as Owner Trustee              By:   /s/
Dorri Costello         Name:   Dorri Costello       Title:   Banking Officer    
  NISSAN AUTO LEASING LLC II,
as Depositor
      By:   /s/ Mark F. Wilten       Name:   Mark F. Wilten       Title:  
Treasurer       U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
      By:   /s/ Patricia M. Child       Name:   Patricia M. Child       Title:  
Vice President       NISSAN MOTOR ACCEPTANCE
CORPORATION,
as Administrative Agent
      By:   /s/ Steven R. Lambert       Name:   Steven R. Lambert       Title:  
President    

              S-1   (NALT 2011-B Trust Administration Agreement)

